Opinion issued February 25, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-01074-CV
                           ———————————
                      BRYAN KEITH CRUM, Appellant
                                        V.
                     KRISTIN BROOK CRUM, Appellee


                   On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Case No. 2001-50021


                         MEMORANDUM OPINION

      On January 6, 2014, appellant, Bryan Keith Crum, filed a motion to dismiss

this appeal. No other party has filed a notice of appeal and no opinion has issued.

Accordingly, we grant the motion and dismiss this appeal. See TEX. R. APP. P.

42.1(a)(1).
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                       2